Appeal from a judgment of the Supreme Court at Special Term, dated October 24, 1979 in Albany County, which granted petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to declare invalid the independent nominating petitions nominating appellants as candidates of the Responsive Government Party for the offices of Mayor and Councilman of the City of Watervliet in the November 6,1979 general election. The members of the committee to fill vacancies appointed by the petitions at issue herein all reside in the City of Albany and, therefore, do not reside in thetpolitical unit of candidates being nominated by the petitions as required by. section 6-140 of the Election Law. Accordingly, the judgment granting petitioner’s application to declare the petitions invalid, must be affirmed (see Matter of Dolan v Platt, 72 AD2d 647). Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.